In The United States Court of Federal Claims
                                           No. 13-117C

                                        (Filed: July 7, 2014)
                                             __________
 APTERYX, INC.,

                        Plaintiff,

         v.

 THE UNITED STATES,

                        Defendant.
                                            __________

                                             ORDER
                                            __________

        On July 3, 2014, the parties filed a joint motion to stay this matter and to refer this matter
to ADR. The motion is hereby GRANTED, in part. Accordingly, this matter is hereby
STAYED until August 4, 2014. On or before August 11, 2014, the parties shall file a joint status
report indicating how this case should proceed.

       IT IS SO ORDERED.



                                                       s/ Francis M. Allegra
                                                       Francis M. Allegra
                                                       Judge